 COLETTI COLOR PRINTS, INC.647Coletti ColorPrints, Inc. (formerly Coletti Associates)and Local 1,Amalgamated Lithographers of Ameri-ca. Case 29-CA-341June 29, 1973SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOOn June 27, 1966, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding,inter alia,that Respon-dent had violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act, as amended, by refusingto sign a collective-bargaining agreement that its rep-resentatives had agreed upon with the ChargingUnion.' The Board's Order directed, among otherthings, that Respondent, upon request, execute thecollective-bargaining contract submitted to it by theUnion in February 1965 with an effective terminationdate of April 30, 1968. The Order further directedRespondent to make whole its employees for any loss-es suffered by reason of Respondent's unlawful refus-al to sign the contract. The Order stipulated that suchlosses were to be computed on the basis of calendarquarters with interest at the rate of 6 percent perannum.2 On December 28, 1967, the Court of Appealsfor the Second Circuit entered a decree enforcing theBoard's Order in full.'Thereafter, on February 29, 1972, the Regional Di-rector for Region 29 issued and served on the partiesa Backpay Specification and Notice of Hearing. Re-spondent filed an Answer dated March 18, 1972. OnMay 2 and 3, 1972, a hearing was held before Admin-istrative Law Judge Melvin Pollack for the purpose ofdetermining the issues and the amounts of money dueunder the General Counsel's Backpay Specification.On September 21, 1972, Administrative Law JudgePollack issued the attached Supplemental Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Respondent also filed an answering brief. The Charg-ing Union filed a letter in which it said that it joinedin the exceptions filed by the General Counsel.Pursuant to the provisions of Section 3(b) of the'Coletu Color Prints, Inc,159 NLRB 1593The Board also found that Respondent had violated Sec 8(a)(1) of the Actby discharging a named-union member in order to undermine the Union'smajority status The General Counsel did not seek reinstatement or back payfor this employee and there is no issue respecting backpay for that employeein this supplemental proceeding.2The Board's Decision and Order based the method of computation oncalendar quarters as prescribed in FW Woolworth Company,90 NLRB 2893Decree unpublished. Opinion, issued December I, 1967, 387 F 2d 298National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision, the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge andto adopt his recommended Order, except as hereinmodified.1.We adopt the Administrative Law Judge's find-ings that employees Gary Matz, William Lewis, LloydIsom,William Smith, and Ruth Luna were properlyincluded in the bargaining unit and therefore wereentitled to backpay as set out in the Backpay Specifi-cation.42.We do not adopt the finding that employee JoanMurphy was properly included in the unit. The Ad-ministrative Law Judge found that Murphy was a unitemployee because she spent a substantial amount ofher time arranging and designing materials in connec-tion with Respondent's lithographic process. Respon-dent contends that Murphy's work was not coveredby the collective-bargaining agreement which theBoard Order required it to execute. We find merit inthis contention.Murphy's testimony, on which the AdministrativeLaw Judge relied, shows that this employee was hiredin the spring of 1966 and worked as an artist. Murphytestified that she prepared drawings to show custom-ers how the final product would appear and, at times,utilized a camera in connection with this work. Whileshe spent some time inspecting and packing prints,Murphy testified that, during the last year of her em-ployment, she spent from 30 to 40 percent of her timecontacting customers. This included talking to cus-tomers on the telephone or in person. Respondent'spresident testified that Murphy was hired as a com-mercial artist and customer sales service employee,whose work was to talk to customers about jobs, pre-pare preproduction designs, and do sales work outsidethe office.The unit description in the collective-bargainingagreement that the Union submitted to Respondent in1965 covered "lithographic production employees."The quoted term was further defined as "those em-ployees engaged in the manufacture of lithographicjobs" but excluded, among designated classifications,"sales" employees.' We conclude from the record thatIn the absence of exceptions we also adopt,pro forma,the findings thatemployees Kenneth Sheridan and Jack Raskin are included in the bargainingunit5The collective-bargaining agreement read in pertinent part, "The Em-ployer recognizes" the Union "as the exclusive collective bargaining agent forallof the lithographic production employeesThe term `lithographicproduction employees'shall mean those employees engaged in the man-ufacture of lithographic jobs but shall exclude the following classification ofContinued204 NLRB No. 96 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDMurphy's work fell within the categoryof "sales" em-ployees excluded from the contract unit of lithograph-ic production employees. Accordingly, we will deletefrom the Administrative Law Judge's recommendedOrder the sum of $1,724.64, which we find is not owedtoMurphy.3.We adopt the Administrative Law Judge's find-ing that Respondent does not owe any payments tothe Union's sicknessand accident fund and lithogra-phy school fund because the General Counsel hasshown no losses suffered by employees during thecontract period on account of Respondent's nonpay-ment.He found that, as the Board's Order providedonly for making the employees whole, no paymentsare owed. The General Counsel excepts on the groundthat the collective-bargaining contract, which Re-spondent failed to execute, establishes a legal obliga-tion to contribute to the funds, and therefore no proofof monetary loss to any employee is required.We disagree with the contention of the GeneralCounsel.The contract is not ameasureofRespondent's liability. Liability must be determinedfrom the language of the Board's Order in theoriginalDecision in the case. That Order, in pertinent part,required Respondent "upon request by [the Union]execute the contract" that had been submitted to Re-spondent by the Union and to "make whole its em-ployees for any losses suffered by reason ofRespondent's unlawful refusal tosignthe contract" 159 NLRB at 1595-96.The Board, in a backpay proceeding, does not de-termineprivate rightsarisingunder a contract. Nor dowe determinethe insurer's or funds' liability underplans administered by the funds. As the Board hassaidin similar cases, "We seek only to make whole theemployees for the losses suffered by reason of thediscrimination." 6 In this case we make that findingfor the limited period the contractwas ineffect, be-tween February 1965 and April 30, 1968. Thereafter,the Union lost a Board-conducted election and thecontract was no longer in effect. Thus general contri-butions to the insurance and school funds for therelevant period would afford no remedy to the em-ployees of the Respondent who were in the unit.The General Counsel has made no showing thatany employee was disadvantaged by an interruptionin insurance coverage. There is no claim that anyemployee was injured and incurred expenses duringthe contract period that would have been reimbursedby the medical insurance fund. With respect to theschool fund, there is no showing that any employeewas denied schooling on account of Respondent'snonpayment into the fund. The General Counselmakes no claim of benefit to be gained by any em-ployee for contributions to his account. In the absenceof such showing, we cannot hold Respondent respon-sible for such payments.'SUPPLEMENTAL ORDERUpon the basis of this Supplemental Decision andthe entire record in this case, pursuant to Section 10(c)of the National Labor Relations Act, as amended, theNational Labor Relations Board adopts as its Orderthe recommended Order of the Administrative LawJudge as modified herein and hereby orders that Re-spondent,ColettiColor Prints, Inc., its officers,agents, successors, and assigns, shall take the actionset forth in said Order, as modified below.In the Administrative Law Judge's SupplementalDecision modify the recommended Order by deletingthe name "J. Murphy" and the amount $1,724.64.6 Rice LakeCreamery Company,151NLRB 1113, 1129, enfd as modified365 F.2d 888(C.A D C.,1966);Deena Artware Incorporated,112 NLRB 371,375, enfd 228F.2d 871 (CA 6, 1955)7Cf.Overnice TransportationCompany, Inc,197NLRB 894 (ALJD, sec.IV, Conclusions).ADMINISTRATIVE LAW JUDGE'SSUPPLEMENTAL DECISIONMELVIN POLLACK, Administrative Law Judge: On June 27,1966, the NationalLaborRelations Board issued its Deci-sion and Order finding,inter alia,that Respondent ColettiColor Prints, Inc. (formerly Coletti Associates) had refusedto execute a contract negotiated in its behalf with Local 1,Amalgamated Lithographers of America (herein called theUnion),in violation of Section 8(a)(5) and (1) of the Nation-al Labor Relations Act, as amended, and ordered Respon-dent to execute the contract and to make its employeeswhole for any losses they may have suffered by reason ofRespondent'sunlawful refusal to sign the contract (159NLRB 1593). On December 28, 1967, the Court of Appealsfor the Second Circuit entered its decree enforcing in full theorder of the Board. 387 F.2d 298. The parties having beenunable to agree on the amount of backpay due the employ-ees, the case is before me on a backpay specification andnotice of hearing issued by the Regional Director for Re-gion- 29 on February 29, 1972, and the answer of the Re-spondent dated March 18, 1972.The hearing was held beforeme inBrooklyn, New York,on May 2 and 3, 1972. Briefs have been filed by Respondentand the General Counsel. Upon the entire record in thecase,'includingmy observation of the demeanor of thewitnesses, I make the following:iA stipulation between Respondent and the General Counsel modifyingemployees.sales, professional,sketch artists, office and clerical,nonworkingAppendixes E andF of the backpayspecification is received in evidence assupervisors,and plant superintendents."Joint Exh I COLETTI COLOR PRINTS, INC.649FINDINGS AND CONCLUSIONSA. The Bargaining UnitThe collective-bargaining contract between Respondentand the Union ran from February 28, 1965, to April 30,1968, and applied to a bargaining unit of lithographic pro-duction employees. Respondent contends that eight em-ployees included in the backpay computation were not inthe bargaining unit during the backpay period and henceare not entitled to backpay.Gary Matzworked for Respondent throughout the back-pay period, at times on a full-time basis and at other timesas a regular part-time employee working at least 14 hoursa week. Matz credibly testified that he spent the bulk of hisworking time in the lithographic pressroom, loading, lubri-cating, and cleaning the press. I find that Matz was properlyincluded in the backpay specification as an employee withinthe bargaining unit.William Lewisstarted to work for Respondent during thesummer of 1965. Lewis worked primarily in the shippingdepartment and then for about 4 months in the pressroom.He left Respondent in July 1966 but returned to work in thepressroom in November 1967. Lewis' work in the shippingdepartment included the inspection and packing of prints.In the pressroom, he was "like a trainee" and was taught toload, lubricate, and clean the press. During both periods ofemployment, Lewis also served as a runner betweenRespondent's pressroom and the shipping and stripping de-partments. I find that Lewis performed work during thebackpay period closely connected with the lithographic pro-duction operation and that he was properly included in thebackpay specification as an employee within the bargainingunit.Lloyd IsomandWilliam Smithperformed work similar tothat of Lewis-packing and shipping prints; cleaning, load-ing, and oiling the press; and running materials betweenRespondent's departments-and were properly included inthe backpay specification as employees within the bargain-ing unit.Kenneth Sheridanworked in the stripping section as atrainee. His work involved "laying one film over the otherin accurate position." As this work of placing pieces of film"in perfect register" is part of a stripper's component work,I find that Sheridan was a lithographic production employ-ee properly included in the backpay specification.Jack Raskinworked for Respondent as a stripper fromabout March 1965 to Labor Day 1967. Respondent con-tends that he was a supervisor under the Act and hence notwithin the bargaining unit. Raskin testified that he washired by Shop Superintendent Bernard Weiss; that his workas a stripper was "to assemble negatives and/or positivesinto position in preparation for plating"; he worked withtwo other strippers; the strippers all did the same work; hewas never called upon to train new employees; Weiss did allthe hiring and firing;Weiss would ask him how a newstripper employee was doing; Weiss checked all the "flats"prepared for plating; he was paid more than the other strip-pers because he knew more and produced more; and, whenhe gave Weiss notice that he was leaving, Weiss offered tomake him a supervisor with an increase in salary.Coletti testified that Weiss had been the supervisor of thestrapping department and that Raskin was hired to replaceWeiss when he was promoted to take "overall charge" of theplant; Raskin was responsible for "checking and schedulingthe work" of the strippers and he had to make "minute tominute" decisions in scheduling the work because "it had tobe constantly shifted forward and backward to meet notonly the production requirements but to meet thecustomer's delivery requirements"; Raskin assigned em-ployees to do certain jobs "on the basis of the skills in-volved"; and, while Weiss was in the office or out seeingcustomers, Raskin "picked up the work from the office andput it into order, doled out the work and saw that it wasprepared on time for the pressroom."Raskin customarily worked in the stripping departmentwith two other employees. He credibly testified that he wasan hourly paid production employee who did the same workas the other employees and that Superintendent Weiss madeall personnel decisions and checked out the "flats" preparedby the strippers before they were sent to the pressroom. Ifind that Raskin was not a supervisor under the Act andproperly included in the backpay specification.RuthLunawas hired in 1963 to type shipping labels anddo clerical work. During the backpay period, she worked upto 2 days each week inspecting and shipping prints and thebalance of the week doing clerical work. As Luna spent asubstantial part of her time during the backpay period doingwork closely connected with the lithographic productionoperation, I find she was within the bargaining unit andproperly included in the backpay specification.Joan Murphyworked for Respondent from the spring of1966 until August 1968. She worked as an artist who pre-pared rough and finished layouts for customers, specifiedtype, and did mechanicals and pasteups.2 After she hadbeen employed for about 6 months, Respondent installed asmall camera in a darkroom near the office where Murphyperformed her art functions. Murphy used this camera toenlarge line work "to a paper print that could be used thenfor reproduction." 3 Murphy estimated that she spent abouta quarter to a third of her time operating this camera afteritwas installed.Murphy also spent some time inspectingand packing prints, operating the office switchboard, andhelping Superintendent Weiss "set up the production sched-ule." During the last year of her employment with Respon-dent, Murphy was also sent out to see prospective customersto "help them to figure out a problem that they had." Shespent from 30 to 40 percent of her time contacting custom-ers.Murphy spent a substantial part of her time arrangingand designing materials in connection with Respondent'slithographic process. While her work required artistic abili-ty, it was not the type of art product, such as an originaldrawing or painting, ordinarily termed creative. Murphy2Murphy described "layouts" as drawings to give a customersome ideaof whathis picturewould look like; "specifying type" as telling the typogra-pher at a type shop (Respondent did not set its own type) the type sizes tobe used and the areas to be filled, "pasteups" as taking paper with type onit and positioning it for reproduction for printing, and "mechanicals"as linesdrawn for reproduction usually in conjunction with pasteups3Murphy described line work as anything, including typed and ruledmaterial,that was not to be reproduced as a photograph 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas hourly paid, subject to the same supervision and condi-tions of employment as the production employees,andinteralia,helped to inspect and ship prints. I find that Murphywas properly included in the backpayspecification as amember of the bargaining unit.B. The Backpay ComputationsAppendix A of the backpay specificationcomputes on aquarterly basis (theWoolworthformula, 90 NLRB 289) thebackpay owing certain employees attributable to the differ-ence between the weekly rates actually paid and the ratesprescribed by contract. Respondent contends that theWool-worthformula is inapplicable and that the General Counselerred in failing to grant Respondent a credit when it paidabove the contract rate. I find Respondent's contentionwithout merit as the Board specifically provided for the useof theWoolworthformula in computing the lossesRespondent's employees may have suffered by reason ofRespondent's refusal to sign the contract (159 NLRB at1595).Appendix B of the backpay specification computes back-pay for overtime attributable to a reduction in the contractworkweek from 40 to 35 hours, effective January 2, 1967.The backpay is computed on the basis of the employee'scontract wage rate or his actual wage rate, whichever is thehigher. Respondent contends,inter alia,that the contractwage rates should have been used as the basis for computa-tion ° The union contract sets"minimum wage scales" anddoes not restrict an employer from paying "premium"rates.' It is entirely speculative to assume that Respondent,absent its unlawful refusal to sign the contract,would havestrictly adhered to the minimum wage rates specified in thecontract. I therefore find no merit to Respondent's conten-tion that the contract rates rather than the actual rates paidshould have been used to compute the amounts due certainemployees for overtime work.Respondent further contends that it complied with the35-hour contract workweek because it gave the employeestwo 15-minute break periods and a 10-minute washup timeat the end of the day. Respondent makes no claim, however,that these working conditions did not prevail before thecontract period. It is uncertain whether they would havebeen discontinued had Respondent adhered to the contract.Ifind that Respondent has not established that it main-tained a 35-hour workweek in accordance with the contract.Appendix C of the backpay specification computes back-pay attributable to the difference between Respondent'sovertime practices and double-time and mealtime provi-sions of the contract. Respondent contends that the compu-tation erroneously allows pay for mandatory one-half hourRespondentmakes the same contention with respect to the computationinAppendixesC, D, and E ofthe specification5The Union's financialsecretary crediblytestified that40 to 50percent ofthe employers under contractwith the Union pay premiumrates to certainemployeesand that overtimefor these employees is invariably computed onthe basis of their actual wage rateslunch and supper periods on the ground that it wasRespondent's "unvarying practice to allow any employeewho had overtime to use at least half an hour of the timehe was on overtime, while he was receiving overtime pay, asa lunch period for himself." Representative timecards put inevidence by the General Counsel indicate that employeeson overtime were in fact paid only for time actually worked.I find that Respondent has not shown substantial compli-ance with the double-time and mealtime provisions of thecontract.Appendix G of the specification computes employer con-tributions payable under the contract to the Union's sick-ness and accident fund, and Appendix H computesemployer contributions payable to the Union's lithographyschool fund. The General Counsel, however, has shown nolosses sufferedby Respondent's employees during the con-tract period by reason of Respondent's failure tomake pay-ments to thesefunds. As the Board's Order provides onlyformaking the employees whole, I find merit inRespondent's contention that no payments are due andowing to the funds under the Order.RECOMMENDED ORDER 6Upon the basis of the foregoing findings and conclusions,it is ordered that the Respondent Coletti Color Prints, Inc.,its officers,agents, successors, and assigns, shall pay to theemployees involved in this proceeding, as net backpay,' theamount setforth opposite their names:P.Gambino3881.60P.Gentry2913.93C. Hahnl3101.12J.Hutton680.58J.Nalty745.08E. Sollitto3650.51R. Luna2241.25G. Matz739.41J.Murphy1724.64R. Berliner816.33M. Caltabiano109.50V. Chasse99.00L.W. Isom1068.14S.Kramer899.73W. J. Lewis758.57R. Pankowski57.00J.Raskin1884.69B. F. Scarth563.78K. Sheridan757.33W. R. Smith756.676 In the event no exceptionsare filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder herein shall, as providedin Sec 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposes7 Interest is tobe added at the rate of6 percent per annumon therespectiveamounts ofbackpay, computedin the mannerprescribed in IsisPlumbing &Heating Co,138 NLRB 716 The net backpay awards are to be reduced bysuch tax withholdings as are requiredby Federaland state laws